NUMBER 13-18-00080-CV

                                COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


     IN RE EMMA PEREZ TREVINO, CARLOS SANCHEZ, MARCI
   CALTABIANO-PONCE, VALLEY MORNING STAR, THE MCALLEN
             MONITOR, AND AIM MEDIA TEXAS, LLC


                          On Petition for Writ of Mandamus



                                         ORDER
    Before Chief Justice Valdez, Justices Rodriguez and Benavides
                           Order Per Curiam

       This cause is before the Court on real part in interest, Mark A. Cantu’s, second

motion for extension of time to file his response to petition for writ of mandamus. Cantu’s

brief was due on March 7, 2018. Cantu filed the present motion requesting an extension

to file his brief until April 6, 2018.
       This Court, having fully examined and considered Cantu’s motion is of the opinion

that, in the interest of justice, his second motion for extension of time to file his brief should

be granted in part with order.

       The Court GRANTS Cantu’s second motion for extension of time in part and will

extend the deadline to file his brief only for twenty days from the date of this order.

Further motions for extension of time will not be favorably entertained by this Court,

absent extraordinary circumstances.



                                                                           PER CURIAM

Delivered and filed the
9th day of March, 2018.




                                                2